           Case 1:12-cv-00929-VSB-KNF Document 264 Filed 10/23/18 Page 1 of 2



WUERSCH &GERING
Gregory F. Hauser Partner
                                                  I am in receipt of the parties' joint letter. (Doc. 263.) Accordingly, the
E-mail   Gregory.Hauser@wg-law.com
Direct 212-509-4717                               pending motion to consolidate, (Doc. 254) is denied as moot and the
                                                  pending motion for remand, which appears to have been erroneously filed
October 22, 2018                                  in this matter rather than the related matter, (Doc. 257), is denied. I will
                                                  separately enter an order referring this matter to the Magistrate Judge to
                                                  resolve the parties' outstanding discovery disputes, including issues
By ECF:
                                                  regarding the scheduling of further discovery and post-discovery motions.
Hon. Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
                                                                                                      10/23/2018
New York, NY 10007

Re:         Am. Lecithin Co. et al. v. Rebmann, 12-CV-929 (VSB)

Your Honor:

       This is a joint letter on behalf of all parties pursuant to the Court's order of October 12,
2018. The parties see no reason why the pending motions to consolidate and to remand should
not be denied.

         1 . Status of discovery on Plaintiffs' original claims: This is largely complete, although
             Plaintiffs need document and deposition discovery as to the status of the domain names
             and emails to those domains over the last five years; Defendant's existing deposition
             testimony is from 2012. Defendant's counsel takes the position that this additional
             discovery is inappropriate since Defendant offered to deliver the domain names to
             Plaintiffs early in this litigation as part of a Rule 68 Offer of Judgment, and Plaintiffs
             rejected this offer. Plaintiffs' counsel counters that Defendant needs to be deposed again
             in any event since the first assertion of counterclaims post-dates his 2012 deposition and
             the offer to return the domain names came in a Rule 68 Offer of Judgment that precluded
             Plaintiffs' statutory, compensatory and punitive damages claims. Defendant disagrees
             with this. Defendant requires discovery on the remaining issues in the case, which has not
             yet occurred.

         2. Proposed schedule for completing discovery on the remaining counterclaims/third-party
            claims: The parties anticipate needing ninety days for document and other written
            discovery and another ninety days for depositions. Plaintiffs sent proposed case
            management orders to Defendant on March 23 and August 31 of this year but believe they
            received no response. Defendant believes he did respond to the first proposal and was
            diverted from responding to the second by the filing of the State Court action and the
            proceedings to remand it.



Wuersch & Gering LLP          Firm212-509-5050
100 Wall Street, 10th Floor   Web wg-law.com
New York, NY 10005
        Case 1:12-cv-00929-VSB-KNF Document 264 Filed 10/23/18 Page 2 of 2
Hon. Vernon S. Broderick                                                                  Page 2
                                                                                    October 22, 2018

      3. Status of settlement discussions: The last settlement discussions were before the recently
         decided motions to dismiss and because the parties were far apart, were exceedingly
         brief. The Court's decision of September 30 greatly reduced the financial scope of the
         action, but the parties have not yet had the time to reconsider their positions on settlement.

      4. Other issues 1 The one remaining Third-party Defendant, Herbert Rebmann, would like to
         move for summary judgment on the third-party claim for conversion on the grounds that
         (i) it was Lipoid Grundstuecks GmbH (the "Company") as a company and not he that
         took Defendant's shares, and (ii) under German law, Defendant's exclusive remedy is an
         action against the Company.

      5. Other Issues 2: Defendant intends to make a summary judgment motion dismissing the
         claims of Plaintiffs and seeking an award of attorney's fees and expenses on the basis
         that, among other things, Defendant formally offered to deliver all of the domain names to
         Plaintiffs, but Defendants refused this offer. Plaintiffs consider a Rule 68 offer that
         precluded their damages claims to be an insufficient basis for summary judgment.
         Defendants disagree with this.

Respectfully yours,


             /s/ Samuel Goldman
            Samuel Goldman                                    Gr gory F. Hauser



cc:      Claudio A. Guler
